In an action for injunctive relief and for damages pursuant to statute (Civil Rights Law, § 51), the defendants-third-party-plaintiffs appeal: (1) from an order of the Supreme Court, Kings County, entered March 30, 1962, which (1) denied their cross motion to dismiss the plaintiff’s complaint, and which granted the third-party defendant’s motion to dismiss the third-party complaint; and (2) from a judgment of said court, entered April 3,1962 on said order, dismissing the third-party complaint. Order and judgment affirmed, with $10 costs and disbursements. No opinion. Ughetta, Acting P. J., Kleinfeld, Brennan, Hill and Rabin, JJ., concur. [33 Mise 2d 739.]